Case 1:17-cv-00394-WES-LDA Document 42 Filed 06/08/21 Page 1 of 1 PageID #: 894

                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

   U.S. Bank N.A.
   Plaintiff,
   v.                                              Case No.: 1:17−cv−00394−WES−LDA

   Masoud Shakoori−Naminy, et al.
   Defendant.

                                 CALENDAR CALL NOTICE

           The parties are hereby notified that the above−captioned case is on the trial
   calendar commencing in July. A Calendar Call will be held before District Judge William
   E. Smith in Remote Hearing on June 28, 2021 at 09:30 AM.
           Every effort will be made to provide a date certain for trial at the calendar call,
   however, dates are subject to change due to settlement or other circumstances. Counsel
   should be prepared to discuss all scheduling issues at the Calendar Call.
            Following the Calendar Call, a final pretrial conference will be held. The date for
   the final pretrial conference will be set at the Calendar Call, if not before.
          Counsel are instructed to keep the case manager for the undersigned judge
   informed of the status of the above−captioned case.

   June 8, 2021                                   By the Court:
                                                  /s/ William E. Smith
                                                  United States District Judge



   U.S. District Court
   for the District of Rhode Island
   One Exchange Terrace
   Providence, RI 02903
   Case Manager: Ryan Jackson 401−752−7213
